Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-10 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (U.S. Patent Pub. No. 2019/0377886) in view of Ogawa (U.S. Patent Pub. No. 2010/0281265).
claims 1, 9, and 10, Roy teaches an information processing device comprising: a secure storage which includes an access limit area accessible by only trusted software executed by a local device, and in which a first encryption key keeping area keeping a first encryption key is configured inside the access limit area (paragraph 0047); an encrypted file system including an encrypted area recording processing target data encrypted by a common encryption key which is encrypted by the first encryption key (paragraph 0046); at least one memory storing instructions (paragraph 0011); and at least one processor connected to the at least one memory and configured to execute the instructions to (paragraph 0011): consolidate, in response to activation of the local device, a plurality of pieces of distributed information via a local network from a plurality of distributed information management devices distributedly storing the plurality of pieces of distributed information for constructing a second encryption key (paragraph 0053); construct the second encryption key by using the plurality of pieces of consolidated distributed information (paragraph 0054); cause trusted software to acquire, in line with construction of the second encryption key, the first encryption key from the first encryption key keeping area (paragraph 0060); and cause the trusted software to set up, by using the common encryption key, the encrypted file system in such a way as to be accessible from any software (paragraph 0049 and 0054).
Roy does not teach causing the trusted software to construct the common encryption key by using the first encryption key and the second encryption key being acquired.
Ogawa teaches causing the trusted software to construct the common encryption key by using the first encryption key and the second encryption key being acquired (paragraph 0019).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine constructing a common encryption key using the first and second key, as taught by Ogawa, with the method of Roy.  It would have been obvious for such modifications because a common encryption key is created temporarily, or as needed, to perform encryption/decryption tasks.
Regarding claim 2, Roy teaches wherein at least one processor is configured to execute the instructions to: acquire the second encryption key; verify whether a transmission source of the acquired second encryption key is a valid process, acquire the first encryption key from the first encryption key keeping area when the transmission source of the acquired second encryption key is a valid process; construct the common encryption key by using the first encryption key and the second encryption key being acquired; and set up the encrypted file system in such a way as to be accessible from any software by using the constructed common encryption key (paragraph 0017).

Regarding claim 3, Roy teaches wherein the at least one processor is configured to execute the instruction to record the processing target data encrypted for each file by the common encryption key (paragraph 0053).

Regarding claim 4, Roy as modified by Ogawa teaches wherein the access limit area includes a signature information storage area which is configured to store signature information for the trusted software being generated by using a signature key generated under a predetermined rule, based on a third encryption key, and the access limit area is encrypted by a fourth encryption key being configured under the predetermined rule by the third encryption key, and serving to encrypt and decrypt data encrypted inside the access limit area, and the at least one processor is configured to execute the instructions to: store the third encryption key in a tamper resistance information storage area which is limited in overwriting and reading from outside; operate a trusted operating system which verifies trusted software by using the trusted software signature and the third encryption key, operates only the trusted software determined to be valid, and enables reading and writing of the trusted software and the access limit area; and provide a function of communication between the trusted software included in the access limit area and any software through an interface (see paragraph 0062 and 0085 of Ogawa).
claim 5, Roy as modified by Ogawa teaches wherein the at least one processor is configured to execute the instructions to: acquire the second encryption key; acquire the third encryption key from the tamper resistance information storage area in line with acquisition of the second encryption key; decrypt the encrypted signature information stored in the signature information storage area by using the acquired third encryption key; verify reliability of software inside by using the decrypted signature information; and operate the trusted software based on the verified result (see paragraph 0058 and 0094 of Ogawa).

Regarding claim 6, Roy teaches wherein the at least one processor is configured to execute the instructions to: transmit, to a storage destination, the plurality of pieces of distributed information distributed from the second encryption key; store circulation information which includes identification information of the distributed information transmitted to a transmission destination of the distributed information, and identification information of the transmission destination of the distributed information, in a circulation information storage area; determine, by referring to the circulation information storage area, a storage destination to which the distributed information is requested, based on the circulation information stored in the circulation information storage area; and transmit a request for the distributed information to the determined storage destination, and consolidates the distributed information transmitted in response to the request (paragraph 0011, 0045, and 0050).

Regarding claim 7, Roy teaches an information processing system comprising: the information processing device according to claim 1 (see rejection of claim 1, above); a plurality of distributed information management devices configured to store each of a plurality of pieces of distributed information for constructing a second encryption key being a common encryption key encrypted by a 

Regarding claim 8, Roy teaches an information processing system comprising: the information processing device according to claim 1 (see rejection of claim 1, above); a plurality of distributed information management devices configured to store each of a plurality of pieces of distributed information for constructing a second encryption key being a common encryption key encrypted by a first encryption key (fig. 2, ref. num 60); a local network configured to connect the plurality of distributed information management devices and the information processing device to one another (fig. 2, ref. num 70); at least one data acquisition device configured to be data-communicably connected to the information processing device, and transmit data measured in an installed environment to the information processing device (fig. 4); and a server configured to be connected to the information processing device via a network being different from the local network, receive data transmitted from the information processing device, and execute processing using the received data (fig. 2, ref. num 80).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433